                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAYRIN ROBINSON,                                 Case No. 19-cv-04216-SI
                                   8                    Plaintiff,
                                                                                          JUDGMENT
                                   9             v.

                                  10     UNKNOWN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed without prejudice because plaintiff did not keep the court informed

                                  14   of his current address.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: December 2, 2019

                                  19                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
